PER CURIAM.
The trial court’s summary denial of the first two grounds of appellant’s Rule 3.8501 motion for post-conviction relief was correct. However, in accordance with the requirements of the recent Florida Supreme Court decision in Spera v. State, 971 So.2d 754 (Fla.2007), we reverse the trial court’s summary denial of ground three and remand to allow the appellant an opportunity to amend this claim, which the trial court found to be legally insufficient.
AFFIRMED in part, REVERSED in part and REMANDED.
PALMER, C.J., GRIFFIN and PLEUS, JJ., concur.

. Fla. R.Crim. P. 3.850.